DETAILED ACTION
Claims 1-2, 5, 8-9, 12, 14-25, 27, 29 and 32-33 are pending.
Claims 3-4, 6-7, 10-11, 13, 26, 28, and 30-31 were canceled in the amendment filed December 1, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
Species Election
This application contains claims that are generic to the following disclosed patentably distinct species encompassing any IGF1-R or TEM-1 antibody, or any antigen binding fragment thereof, various PARP and ATR inhibitors, and various cancers. The species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The species are as follows: 
Species Election 1: One of either an IGF1-R or a TEM-1 antibody (claim 9);
Species Election 2: A particular DDR inhibitor:
A PARP inhibitor (select one from those listed in claim 19); or
An ATR inhibitor (claim 21), or 
A DNA-protein kinase (DNA-PK) inhibitor, a WEE1 inhibitor, a Chk1 inhibitor, or a Chk2 inhibitor (claim 25).

Applicant is required, in reply to this action, to elect a single species from each of Species Elections 1 and 2, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

Chemical Compound Alternatives of Markush Group Are Not of a Similar Nature
The species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A) all alternatives have a common property or activity; AND
(B)(i) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR 
(B)(ii) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e., each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

Election between the species is also deemed proper because the species as claimed do not share a special technical feature. The general concept that unites the various claimed inventions is the provision of radioimmunoconjugates comprising 1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid (DOTA) as a chelating agent, a targeting antibody or antigen-binding fragment, a radionuclide and a polyethylene glycol linker. 
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Agerstam et al. (US 2017/0029516) in view of Strop et al. (US 2017/0043033) and in further view of Dean et al. (US Patent No. 5,053,503) (all cited on the enclosed PTO-892). The references are combinable as being within the same field of endeavor because they each disclose compositions comprising antibody-drug conjugates.
Agerstam teaches a composition comprising a DOTA chelating agent, a polyethylene glycol moiety, an antibody comprising a light and/or heavy chain variable domain, and a linker moiety (structure of dependent claim 16) (Agerstam at p. 14, para. [0209]). Agerstam does not disclose a propanamido linker. Strop teaches a CH2-CH2-CO-NH linker (Strop at p. 8, para. [0087]). Further, Dean discloses a bifunctional chelating agent for joining an antibody or 

[AltContent: arrow][AltContent: textbox (targeting antibody or antigen binding fragment)][AltContent: textbox (DOTA chelating moiety)][AltContent: arrow][AltContent: arrow][AltContent: textbox (polyethylene glycol)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    339
    722
    media_image1.png
    Greyscale

[AltContent: textbox (propanamido linker)]


Thus, the species lack unity of invention because even though the inventions of these groups require the technical feature of radioimmunoconjugates with a DOTA chelating agent, a targeting antibody or antigen-binding fragment, a PEG moiety and a propanamido linker, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Agerstam, Strop and Dean.

Joint Inventor
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

A telephone call requesting an oral election was not made due to the complexity of the instant species election. (MPEP § 812.01).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached Monday - Friday 8 a.m. - 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


/G.F.N./Examiner, Art Unit 1647

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647